Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
In the Case of:

Professional Nurses Home
Health Services, DATE: May 12, 1995
Petitioner,

Docket No. C-94-421
Decision No. CR375

-v-

Health Care Financing
Administration.

DECISION

Petitioner requested a hearing to oppose a determination
by the Health Care Financing Administration (HCFA) to
terminate Petitioner's participation in Medicare. The
case was assigned to me for a hearing and a decision. I
held a prehearing conference by telephone on September 9,
1994. During this conference, the parties agreed that
there was no need for an in-person hearing. The parties
agreed further that I should hear the case based on an
exchange of briefs and exhibits. The parties
subsequently filed exhibits, briefs, and reply briefs.

After considering the briefs and exhibits submitted by
the parties, I held another telephone prehearing
conference on March 9, 1995. During the conference, I
advised the parties that they each may have failed to
address pertinent issues. In their briefs, the parties
treated the case as if it were an appellate review of
findings made by the individuals who had surveyed
Petitioner on behalf of HCFA. I observed that the
parties' arguments seemed to ignore the fact that the
hearing, rather than being an appellate review, was a de
novo review of HCFA's determination, subject to the
requirements of section 205(b) of the Social Security Act
(Act).

I advised each party that I would afford it the

opportunity to reconsider its submissions to me and to
supplement them, either at an in-person hearing or with
additional briefs and exhibits. The parties advised me
2

subsequently that neither of them desired an in-person
hearing. HCFA then submitted an additional brief and two
additional exhibits. Petitioner submitted an additional
brief and no additional exhibits.!

I have considered the applicable law and regulations, the
exhibits, and the parties’ arguments. I conclude that
HCFA proved, by a preponderance of the evidence, that
Petitioner failed to comply with a condition of
participation in Medicare. Therefore, HCFA was
authorized to terminate Petitioner’s participation in
Medicare.

I. Issue, findings of fact, and conclusions of law

The issue in this case is whether HCFA was authorized to
terminate Petitioner’s participation in Medicare. In
deciding that HCFA was authorized to terminate
Petitioner’s participation, I make specific findings of
fact and conclusions of law. After each finding or
conclusion, I cite to the page or pages of the decision
at which I discuss the finding or conclusion.

1. HCFA has the burden of proving, by the
preponderance of the evidence, that it was
authorized to terminate Petitioner’s
participation in Medicare. Pages 5 - 8.

2. For HCFA to meet its burden of persuasion, it
had to prove that Petitioner failed to comply
with a condition of participation in Medicare.
Pages 6 - 8.

3. HCFA proved, by the preponderance of the
evidence, that Petitioner failed to comply with
the condition of participation in Medicare
governing acceptance of patients, plan of care,
and medical supervision, set forth in 42 C.F.R.
§ 484.18. Pages 8 - 12.

4. HCFA was authorized to terminate Petitioner’s
participation in Medicare. Pages 3 - 14.

' HCFA submitted a total of ten exhibits (HCFA
Ex. 1 - 10). HCFA Ex. 1 - 8 were submitted initially,
and HCFA Ex. 9 and 10 were submitted with HCFA’s
supplemental brief. Petitioner submitted a total of 15
exhibits (P. Ex. 1 - 15). I have admitted into evidence
HCFA Ex. 1 - 10 and P. Ex. 1 - 15.
II. Discussion

A. Background

Petitioner is a home health agency, located in Baton
Rouge, Louisiana. Under the Medicare program, a home
health agency is a public agency or private organization
which provides health care services to a patient ona
visiting basis in a place of residence used by the
patient as his or her home. Act, sections 1861(m), (0).
A home health agency is primarily engaged in providing
skilled nursing services and other therapeutic services.
Act, section 1861(0). The services provided by a home
health agency include nursing care, physical,
occupational, or speech therapy, medical social services
under the direction of a physician, medical supplies, and
other services. Act, section 1861(m).

A home health agency that participates in Medicare is
obligated to comply with the requirements of
participation stated in the Act, and with the conditions
of participation stated in applicable regulations.
Regulations establishing the conditions of participation
in Medicare for home health agencies are contained in 42
C.F.R. Part 484.

From January 10, 1994 through January 13, 1994, surveyors
employed by the Louisiana Department of Health and
Hospitals (Louisiana State agency) conducted an annual
compliance survey of Petitioner on behalf of HCFA. The
surveyors concluded that Petitioner was not complying
with the condition of participation governing clinical
records, contained in 42 C.F.R. § 484.48. HCFA Ex. 2.
Petitioner submitted a plan of correction.’

On February 25, 1994, the Louisiana State agency
resurveyed Petitioner. The surveyors found that
Petitioner continued not to be in compliance with
conditions of participation. The surveyors found that
Petitioner was still not complying with the condition of
participation governing clinical records. HCFA Ex. 3 at
6 - 8. They found also that Petitioner was not complying
with the condition of participation governing home health
aide services, contained in 42 C.F.R. § 484.36. Id. at 3
- 5.

2? It is unclear whether either the Louisiana
State agency or HCFA found this plan of correction to be
acceptable. In any event, neither Petitioner nor HCFA
argues that Petitioner’s relationship with HCFA is
governed by the plan of correction.
4

On April 13, 1994, HCFA notified Petitioner that HCFA
agreed with the findings made by the Louisiana State
agency surveyors at the February 25, 1994 resurvey of
Petitioner. HCFA Ex. 1. HCFA told Petitioner that it
would terminate Petitioner’s participation in Medicare,
effective May 2, 1994. Id. HCFA told Petitioner that,
if it was dissatisfied with the determination, it could
request a hearing before an administrative law judge.
Id. HCFA advised Petitioner that Petitioner might be
able to avoid termination by correcting the deficiencies
that the Louisiana State agency surveyors found at the
February 25, 1994 resurvey. HCFA told Petitioner to
notify HCFA immediately if Petitioner was able to attain
compliance with all conditions of participation. Id.

On April 15, 1994, Petitioner notified HCFA that it had
attained compliance with conditions of participation in
Medicare.’ HCFA Ex. 4. On April 22, 1994, Louisiana
State agency surveyors conducted a second follow-up
survey of Petitioner. HCFA Ex. 5. The purpose of this
survey was to ascertain whether Petitioner had, in fact,
attained compliance with conditions of participation.

The surveyors concluded that, notwithstanding
Petitioner’s assertion of compliance, Petitioner remained
out of compliance with Medicare conditions of
participation. The surveyors found that Petitioner still
was not complying with the condition of participation
governing clinical records stated in 42 C.F.R. § 484.48.
HCFA Ex. 5 at 6 - 9. The surveyors found also that
Petitioner was not complying with the condition of
participation governing acceptance of patients, plan of
care, and medical supervision stated in 42 C.F.R. §
484.18. Id. at 1- 4. The surveyors did not find that
Petitioner continued to fail to comply with the condition
of participation governing home health aide services
stated in 42 C.F.R. § 484.36.

B. Analysis of the law and the evidence

In question here is whether, as of April 22, 1994,
Petitioner remained noncompliant with conditions of
participation in Medicare. HCFA asserts that, as of that
date, Petitioner was not complying with two conditions of
participation, consisting of the condition of
participation governing acceptance of patients, plan of
care, and medical supervision stated in 42 C.F.R. §
484.18, and the condition governing clinical records
stated in 42 C.F.R. § 484.48. I conclude that HCFA

3 Also, Petitioner requested a hearing.
5

proved, by a preponderance of the evidence, that
Petitioner was not complying with the condition of
participation governing acceptance of patients, plan of
care, and medical supervision. I do not conclude that
HCFA proved that Petitioner was not complying with the
condition of participation governing clinical records.

I make no findings in this decision as to whether, as of
the January 1994 survey, or as of the February 1994
resurvey, Petitioner failed to comply with conditions of
participation in Medicare. It is not necessary for me to
make findings as to Petitioner’s compliance as of the
dates of these surveys in order for me to decide this
case. It is sufficient here for me to find that, as of
April 22, 1994, Petitioner was not complying with a
condition of participation in Medicare.

1. HCFA’s burden of persuasion

The Secretary of the Department of Health and Human
Services (Secretary) is authorized to terminate the
participation of any provider, including a home health
agency, where that provider has failed to comply
substantially with the provisions of its provider
agreement, with the provisions of the Act and applicable
regulations, or with a mandated plan of corrective
action. Act, section 1866(b)(2)(A). The Secretary has
delegated to HCFA the authority to terminate a
noncompliant provider’s participation in Medicare.

A provider that is dissatisfied with a determination to
terminate its participation in Medicare is entitled to a
hearing. Act, section 1866(h)(1). A provider that
requests a hearing is afforded the same hearing rights as
are afforded to parties who are entitled to hearings
under section 205(b) of the Act. Id.; see Act, section
205(b). Section 205(b) has been interpreted uniformly
and often to confer a right to a de novo hearing on any
party that is entitled to a hearing under that section.

In a hearing under section 205(b) of the Act as to the
propriety of a determination to terminate a provider's
participation in Medicare, HCFA has the burdens of coming
forward with evidence to justify its determination to
terminate, and of proving, by a preponderance of the
evidence, that its determination is justified.‘ This
conclusion is in accord with my decisions in Hospicio en
el Hogar de Utuado, DAB CR371 at 6 - 14 (1995), in

4 I refer to the burdens of coming forward with
evidence and of proof as the burden of persuasion.
6

Hospicio en el Hogar de Lajas, DAB CR366 (1995), and in
Arecibo Medical Hospice Care, DAB CR363 (1995).

HCFA has not asserted in this case that Petitioner has
the burden of persuasion. Therefore, it is not necessary
for me to reiterate in detail here the analysis I made in
Utuado, Lajas, and Arecibo, which supports my conclusion
that HCFA has the burden of persuasion. It is sufficient
for me to state that both due process requirements and
efficiency considerations support the conclusion that
HCFA bears the burden of persuasion. Utuado, DAB CR371
at 6-7.

2. The elements of HCFA’s burden of persuasion

In Utuado, I discussed in detail the elements of HCFA’s
burden of persuasion. Utuado, DAB CR371 at 10 - 14. In
general, HCFA’s burden of persuasion consists of three
elements. First, HCFA must prove the existence of
participation requirements with which a provider whose
participation HCFA has terminated allegedly has not
complied. Second, HCFA must establish facts showing that
the provider has failed to comply with Medicare
participation requirements. Finally, HCFA must prove
that the provider’s failure to comply with participation
requirements is so substantial as to justify terminating
that provider’s participation in Medicare.

HCFA meets the first element of its burden of persuasion
by identifying the specific language in the Act or in the
regulations with which it alleges the provider is not in
compliance. Where HCFA is relying on the plain meaning
of language in the Act or a regulation, it only need
identify that language. However, where HCFA is relying
on an interpretation of language in the Act or a
regulation which is not apparent from the face of the
enactment, HCFA assumes two additional responsibilities.
It must prove that its interpretation is reasonable, and
that the provider is aware of its obligation to comply
with this interpretation. Utuado, DAB CR371 at 10 - 11.

HCFA meets the second element of its burden of persuasion
by establishing by a preponderance of the evidence the
facts which HCFA alleges prove a provider’s failure to
comply with a participation requirement. That evidence
may consist of the testimony of surveyors as to the
findings that they made when they surveyed the provider.
It may consist also of supporting materials, such as
patients’ records, obtained by the surveyors from the
provider. Utuado, DAB CR371 at 12.
7

HCFA meets the final element of its burden of persuasion
by proving, also by a preponderance of the evidence, that
a provider’s failure to comply with participation
requirements is so substantial as to justify terminating
the provider’s participation in Medicare. The test for
substantial noncompliance is established in 42 C.F.R. §
488.24(a). Under that regulation, a provider will be
found to have failed to comply with conditions of
participation in Medicare where its deficiencies are of
such character as to substantially limit its capacity to
render adequate care or where they adversely affect the
health and safety of patients.

There are circumstances where a substantial failure to
comply with participation requirements may be established
conclusively by the facts proving noncompliance. Many
regulations state explicitly the conditions of
participation which govern a provider’s participation in
Medicare. A regulation’s statement of a condition of
participation is a finding by the Secretary that a
failure by a provider to comply with that condition
constitutes substantial noncompliance with Medicare
participation requirements.

Where a regulation describes explicitly a condition of
participation, it is reasonable to conclude that facts
establishing a failure to comply with that condition may
be deemed to prove substantial noncompliance within the
meaning of 42 C.F.R. § 488.24(a). If HCFA proves that a
provider has not complied with an explicitly stated
condition of participation, HCFA is not required to offer
additional proof of the substantiality of that
noncompliance, because the noncompliance is deemed to be
substantial.

However, there also may be circumstances where the impact
of a deficiency on a provider’s ability to provide care
or on the health and safety of patients is not evident
from the facts establishing the existence of the
deficiency. A finding that a provider has not complied
with a condition of participation does not always flow
automatically from a finding that a provider has not
complied with a Medicare participation requirement. For
example, a finding of substantial noncompliance is not an
automatic consequence of proof that a provider has not
complied with a standard of participation set forth ina
regulation as a lesser included element of a condition of
participation.

In that circumstance, HCFA may have to prove not only the
existence of a deficiency, but may have to offer
additional evidence to prove that the deficiency is
8

substantial within the meaning of 42 C.F.R. § 488.24(a)
and the Act. Such evidence may consist of evidence which
establishes the impact of the deficiency on the
provider’s ability to provide care or on the health and
safety of patients. In proving impact, expert opinion as
to the likely impact of the deficiency on the capacity of
the provider to provide care may be important. Utuado,
DAB CR371 at 13 - 14.

3. Analysis of the parties’ contentions,
rguments, a t ne.

HCFA asserts that, as of April 22, 1994, Petitioner was
not complying with two conditions of participation in
Medicare as stated in 42 C.F.R. §§ 484.18 and 484.48. I
analyze HCFA’s and Petitioner’s arguments and the
evidence offered by the parties relevant to these two
conditions of participation pursuant to the elements of
HCFA’s burden of persuasion which I described at Part
II.B.2. of this decision.

a. Petitioner’s alleged failure to
comply with the condition of
participation governing acceptance of
patients, plan of care, and medical

supervision stated in
42 C.F.R. 484.18

The condition of participation contained in
42 C.F.R. § 484.18 includes the requirement that care
provided to each patient by a home health agency:

follows a written plan of care established and
periodically reviewed by a doctor of medicine,
osteopathy, or podiatric medicine.

The plain requirement of the condition of participation

stated in 42 C.F.R § 484.18 is that a home health agency
must provide care to each of its patients in accord with
the directions established by the plan of care that has

been created for that patient.

The preponderance of the evidence in this case is that,
as of the April 22, 1994 resurvey, Petitioner was not
providing care to patients consistent with this
condition. HCFA proved that, in two instances,
Petitioner failed to assure that tests and treatments
were provided to patients in accord with explicit
instructions contained in plans of care which had been
created to direct the care to be provided to those
patients.
9

The evidence which HCFA offered to prove that Petitioner
failed to comply with the condition consists of the
report of the surveyors which was generated at the April
22, 1994 resurvey, along with the affidavit of Erin
Rabalais, one of the two surveyors who participated in
the resurvey. HCFA Ex. 5, 9.

This evidence establishes that two of the patients whose
records the surveyors examined were not receiving
treatment according to the plans of care that had been
created for those patients. In the case of one patient,
designated as patient # 8 in the survey report, the plan
of care directed that a SMAC blood test be performed
monthly. HCFA Ex. 5 at 1. However, treatment records of
patient # 8 contained no documentation that SMAC tests
had been administered to that patient. Id. at 1 - 2.

In the case of patient # 4, the plan of care directed
that the patient’s blood pressure be measured in both
arms at each visit by a skilled nurse. HCFA Ex. 5 at 2.
The plan of care directed further that the patient’s
weight be monitored. Id. However, treatment records for
patient # 4 contained no documentation that the patient’s
blood pressure and weight had been recorded. Id.

Petitioner did not rebut this evidence. Petitioner
observes that HCFA has not produced supporting
documentation from Ms. Rabalais that could be used to
test the veracity of her findings. Petitioner argues
that, in the absence of such documentation, there remains
a serious question as to the truthfulness of the
surveyors’ findings.’ However, Petitioner has not denied
directly the findings made by the surveyors at the April
22, 1994 resurvey. Furthermore, Petitioner has not
offered any evidence that would refute those findings.
For example, Petitioner has not offered as evidence any
of the treatment records of patients # 4 or # 8, from
which Petitioner might have argued that either of the
patients had received treatments in accord with his or
her plan of care.

5’ Much of Petitioner’s evidence is offered to
show that the findings made by the Louisiana State agency
surveyors at the first compliance survey of Petitioner,
conducted in January 1994, were inconsistent with or not
supported by documentation made by the surveyors in
conjunction with that survey. See P. Ex. 1-15. It is
unnecessary for me to address the purportedly unsupported
findings or the allegedly inconsistent documentation
here, because I make no findings in this decision based
on that January 1994 survey.
10

Petitioner’s failure to provide care in accord with the
directions contained in patients’ plans of care is deemed
to be a substantial failure to comply with participation
requirements. The conclusion that Petitioner’s
deficiency is substantial is evident in this case because
Petitioner’s failure to provide care as directed by its
patients’ plans of care constitutes a failure to comply
with the explicit requirements of the condition of
participation stated in 42 C.F.R. § 484.18. It is not
necessary for HCFA to offer additional evidence to prove
that Petitioner’s failure to provide care to its patients
in accord with the directions contained in these
patients’ plans of care substantially limits Petitioner’s
capacity to render adequate care or adversely affects the
health and safety of patients.

HCFA argues also that the facts discovered by the
surveyors at the April 22, 1994 resurvey of Petitioner
establish a failure to comply with a standard of
participation contained in 42 C.F.R. § 484.18(a). This
standard requires, among other things, that each
patient’s plan of care state the frequency of visits that
a patient will be receiving by skilled nurses or other
personnel. HCFA asserts that the evidence proves that
two patients, patient # 8 and patient # 1, received
skilled nursing visits more frequently than prescribed by
their plans of care. HCFA Ex. 5 at 2 - 3. According to
HCFA, one patient, patient # 5, received skilled nursing
visits less frequently than prescribed by that patient’s
plan of care. Id. at 3.

This evidence has not been rebutted by Petitioner.
However, I do not find that it establishes a failure by
Petitioner to comply with the standard contained in 42
C.F.R. § 484.18(a). That standard addresses only what
must be contained within a patient’s plan of care. It
does not address the issue of compliance by a home health
agency with the terms of a plan of care. Thus,
Petitioner’s failure to provide visits to patients by
skilled nurses in accordance with the schedule of visits
established by the patients’ plans of care is not a
failure to comply with the requirement that the plans of
care state the frequency of nurses’ visits. On the other
hand, the evidence does comprise additional evidence of
Petitioner’s failure to comply with the overall condition
stated in 42 C.F.R. § 484.18, inasmuch as it proves
additional failures by Petitioner to provide care to
patients in accord with the directions contained in these
patients’ plans of care.
11

HCFA argues also that Petitioner failed to comply with
the standard contained in 42 C.F.R. § 484.18(c). That
standard requires, among other things, that a nurse or
therapist who provides care on behalf of a home health
agency immediately record and sign oral treatment orders
that the nurse or therapist receives from a physician and
obtain the physician’s countersignature. HCFA asserts
that the evidence proves that Petitioner’s staff failed
to obtain a countersignature from a physician for an oral
treatment order prescribing that insulin be administered
to patient # 2. HCFA Ex. 5 at 3 - 4. HCFA asserts
additionally that Petitioner’s staff failed to obtain a
countersignature from a physician for an oral treatment
order from a physician for removal of a catheter from
patient #10. Id. at 4.

This evidence has not been rebutted by Petitioner, and I
find that it substantiates HCFA’s argument that
Petitioner failed to comply with the standard contained
in 42 C.F.R. § 484.18(c). However, I do not conclude
that this evidence comprises additional proof that
Petitioner failed to comply with the condition stated in
42 C.F.R. § 484.18. In this instance, proof that
Petitioner failed to comply with a standard contained in
a regulation does not lead automatically to a conclusion
that Petitioner failed to comply with a condition of
participation. In order to prove that Petitioner’s
failure to comply with the standard comprises also a
failure to comply with the overall condition stated in 42
C.F.R. § 484.18, HCFA must prove that the failure to
comply is substantial within the meaning of

42 C.F.R. § 488.24(a).

I am not persuaded from the evidence offered by HCFA that
it met its burden of persuasion in this instance. To
support its assertion that deficiencies manifested by
Petitioner, including the failure to comply with the
requirements of 42 C.F.R § 484.18(c), were substantial,
HCFA offered the affidavit of Andrew Roger Perez. HCFA
Ex. 10. Mr. Perez is the Associate Regional
Administrator for the Division of Health Standards and
Quality in the Dallas Regional Office of HCFA. Id. at 1.
I do not find Mr. Perez to be qualified to render expert
opinion as to whether Petitioner failed substantially to
comply with Medicare participation requirements. Mr.
Perez has not been shown by HCFA to possess any training
or skills that would qualify him to provide expert
opinion as to the impact of deficiencies in Petitioner’s
operations on its ability to provide care. Indeed, Mr.
Perez admits that he formed his opinion from the advice
provided to him by unnamed health care professionals.

Id. at 1 - 2.
12

HCFA offers additionally the opinion of Ms. Rabalais that
the deficiencies manifested by Petitioner are
substantial. HCFA Ex. 9 at 8. Ms. Rabalais is a
registered nurse, and she might possess the professional
training and expertise to testify authoritatively
concerning whether some of the deficiencies manifested by
Petitioner are substantial. Id. at 1. However, I am not
persuaded by Ms. Rabalais’ affidavit that the
deficiencies manifested by Petitioner are substantial.
Her opinion is stated as a bare conclusion, without
foundation. It is unclear from her affidavit how she
formed her opinion. Moreover, Ms. Rabalais states her
conclusion in such a sweeping fashion that it may
encompass areas beyond her professional expertise,
including judgments that could be made reasonably only by
a physician.

b. Petitioner’s alleged failure to
comply with the condition of
participation governing clinical
records stated in 42 C.F.R. § 484.48

The condition of participation which governs the duty of
home health agencies to maintain clinical records for
their patients states:

A clinical record containing pertinent past and
current findings in accordance with accepted
professional standards is maintained for every
patient receiving home health services. In
addition to the plan of care, the record
contains appropriate identifying information;
name of physician; drug, dietary, treatment,
and activity orders; signed and dated clinical
and progress notes; copies of summary reports
sent to the attending physician; and a
discharge summary.

42 C.F.R. § 484.48.

Central to application of this section is the language in
the first sentence which requires that a home health
agency maintain its clinical records in accordance with
“accepted professional standards." The term "accepted
professional standards" is not defined. However,
interpretation of this term is critical because the
condition of participation governing clinical records in
effect states that, in order to evaluate a home health
agency’s compliance with the condition, that provider’s
recordkeeping must be measured against “accepted
professional standards."
13

It is evident from the face of the regulation that the
Secretary has determined that there exist accepted
professional standards which govern recordkeeping by home
health agencies. HCFA, as the Secretary's delegate, has
the authority to identify those standards and to hold
home health agencies accountable to them.

There may be recordkeeping standards that are
professionally recognized by home health agencies that
are so widely known that HCFA need not publish them in
order to put home health agencies on notice that they are
required to comply with them. If so, then HCFA's burden
of persuasion in a case involving an alleged failure by a
home health agency to comply with these standards is to
identify them, and to prove, by a preponderance of the
evidence, that they are in fact widely known and
accepted.

HCFA asserts that Petitioner failed to comply with the
condition governing clinical records in several respects.
In the case of patient # 1, HCFA contends that Petitioner
failed to maintain records which documented the
administration of insulin to the patient as prescribed by
the patient's physician. HCFA Ex. 5 at 7. In the case
of patient # 2, HCFA contends that the patient's records
contain an inappropriate diagnosis of "heart trouble."
Furthermore, according to HCFA, the medications listed
for this patient include a medication whose name does not
appear in the standard texts describing medications, nor
do the patient's records describe the dosage, frequency,
or route of administration of the medication. Id. at 7 -
8.

HCFA asserts that the records of patient # 4 contain
reference to a medication whose name cannot be found in
standard texts describing medications. HCFA Ex. 5 at 8.
With respect to patient # 9, HCFA contends that the
patient's record contains erasures and alterations. Id.
HCFA asserts that the records of patient # 10 contain an
inappropriate diagnosis of "bladder problems." Id. HCFA
contends that, as with other records, the record of this
patient contains a reference to a medication whose name
does not appear in standard texts describing medications.
Id. at 8 - 9.

Petitioner has not rebutted the facts alleged by HCFA. I
conclude that HCFA proved its fact assertions by the
preponderance of the evidence. However, I do not find
that these facts prove that Petitioner failed to comply
with the condition stated in 42 C.F.R. § 484.48.
14

HCFA has offered no evidence to establish the accepted
professional standards which govern recordkeeping by home
health agencies. HCFA assumes the conclusion that the
facts identified by the surveyors prove that Petitioner
failed to keep records in accord with accepted
professional standards without ever identifying those
standards. There is, thus, a critical gap in the
evidence offered by HCFA concerning Petitioner’s alleged
failure to comply with 42 C.F.R. § 484.48.

I am not suggesting that the recordkeeping practices
manifested by Petitioner may not have constituted a
failure to comply with the condition governing clinical
records. However, it is HCFA’s burden to establish the
criteria with which Petitioner is obligated to comply.
HCFA has not met that burden here.

4. ‘sa it minate Petitio 7

HCFA proved by a preponderance of the evidence that, as
of April 22, 1994, Petitioner was not complying with the
condition of participation in Medicare stated in 42
C.F.R. § 484.18. That noncompliance is sufficient basis
for HCFA to terminate Petitioner’s participation in
Medicare.

The Act provides that HCFA may terminate a provider’s
participation in Medicare where that provider is not
complying substantially with Medicare participation
requirements. Act, section 1866(b)(2)(A). As I hold
above, failure by a provider to comply with a condition
of participation is substantial noncompliance within the
meaning of the Act. Furthermore, regulations provide
explicitly that HCFA may terminate a provider’s
participation in Medicare where the provider is not
complying with a condition of participation. 42 C.F.R. §
489.53(a) (3).

III. Conclusion

HCFA proved that, as of April 22, 1994, Petitioner was
not complying with the condition of participation stated
in 42 C.F.R. § 484.18. HCFA was authorized to terminate
Petitioner’s participation in Medicare. I therefore
sustain HCFA’s determination to terminate Petitioner’s
participation in Medicare.

/s/

Steven T. Kessel
Administrative Law Judge
